DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	The following is a final office action in response to the applicant arguments/remarks received 10/27/2021.
2.	Claims 1, 7 – 14, 18 – 19, 21 – 22, 24, 30 – 37, 41 – 42, 44 – 45 and  47 -  48 have been amended.	
3.	No new claim(s) has/have been added.
4.	Claim 20 and 43 have been cancelled.
5.	Claims 1 – 19, 21 – 42 and 44 - 48 are currently pending and have been examined.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 10/27/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Response to Arguments
1.	Applicant’s arguments, see Remarks, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1 – 19, 21 – 42 and 44 – 48 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim objection(s)
1.	Claims 1 – 19, 21 – 42 and 44 – 48 are object to for the following reason:

 	“… sending, to the transmitter, an indication that the wireless device is capable of measuring a time of arrival of a reference signal on multiple frequency bands within a given accuracy”
	 However the two receiving steps that follows the limitation above should be amended to reflect that the wireless device is associated with a frequency band of the multiple frequency band earlier claimed to remove any ambiguity in the interpretation of the claim language, a suggestion of amending the claim is as follows: 
 	“….receiving, from the transmitter, a first reference signal on a first frequency band of the multiple frequency band at a first time of arrival; 
 	receiving, from the transmitter, a second reference signal on a second frequency of the multiple frequency band at a second time of arrival,  wherein the second frequency band is different from the first frequency band;
 	In other words the independent claims are  incomplete for omitting essential cooperative relationships or matter disclosed to be essential to the invention as described in the specification , such omission amounting to a gap in the interpretation of the claims [The independent claims fail to interrelate essential elements/steps of the invention as defined by applicant(s) in the specification, See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). But see Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. 1965). MPEP § 2172.01].

2.	The dependent claims are objected to by virtue of their dependency on an objected based claim.
Allowable Subject Matter
1.	Claim 1 – 19, 21 – 42 and 44 – 48  are allowed providing all objection(s)/rejection(s) are overcome as set forth in this office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463